DETAILED ACTION
This Office Action is sent in response to Applicant's Response filed 08/10/2022 for 17236808.  Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
In view of Applicant's amendments [pg. 5:4-6], the objection to claims 1 and 6 has been withdrawn.
Applicant's arguments with respect to the interpretation of the term "controller" as recited in claim 1 under 35 USC 112, sixth paragraph [pgs. 5:7-6:1] have been fully considered but are not persuasive.
Claim 1 continues to recite "a controller configured to store", where the limitation 1) uses a non-structural generic placeholder "controller", 2) is modified by functional language "configured to", and 3) is not modified by sufficient structure for performing the claimed function and therefore invokes 35 USC 112, sixth paragraph.
In view of Applicant's amendments, the 112, first paragraph rejection of the limitation "an application configured to register information related to the message associated with the first input signal onto the application" has been withdrawn.
Applicant's arguments with respect to the 112, first paragraph rejection of the "controller" term [pg. 6:4-5] have been fully considered but are not persuasive in view of the continued 112, sixth paragraph interpretation of the "controller configured to store" limitation as currently recited in claim 1.
Applicant's arguments with respect to the 112, second paragraph rejection of the "controller" term [pg. 7:1-2] have been fully considered but are not persuasive in view of the continued 112, sixth paragraph interpretation of the "controller configured to store" limitation as currently recited in claim 1.
Applicant's arguments with respect to the 103 rejection of claims 1 and 6 [pgs. 7:4-8:5] have been fully considered but are not persuasive.
Applicant's specification does not disclose a special definition of "disappear", merely an example of how it is performed, "message hiding may refer to the control unit 12 displaying an outgoing hide screen and displaying an incoming hide screen on the other side. The outgoing hide screen may be disposed on a side perpendicular to a direction in which the messages are aligned in a row on the main screen. In other words, the outgoing hide screen may be disposed to be perpendicular to a direction in which the messages are parallel with each other. The messages may be hidden in the screen space horizontally corresponding to the original position of the hidden message" [Specification, para 0072]. This definition of "disappear" is not recited in the claim.  The broadest reasonable interpretation of "disappear" includes no longer being seen.
Adams teaches a screen displaying a message and a menu [Figs. 4A-4B, para 0039-0040], where user input selecting, interpreted as "first input signal", a menu item generates a new interface on the display screen populated with message information, interpreted as "the information related to the one of the messages" [Fig. 5A, para 0040-0041]. Therefore, when the display screen transitions from a message interface to a new scheduling interface [Figs. 4B-5A, para 0040-0041], Adams teaches "wherein the one of the messages with respect to the first input signal is disappeared from the main screen after storing the information related to the one of the messages" as recited in claims 1 and 6. Claims 1 and 6 remain rejected.
Dependent claims 2-5 and 7-10 remain rejected at least based on their dependence from independent claims 1 and 6.

Claim Interpretation - 35 USC § 112
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “controller configured to store []” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
As described below as to claim 1, the disclosure does not provide adequate structure to perform the claimed function of storing information related to the one of the messages. The specification does not demonstrate that Applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail, per the 112, second paragraph discussion below, such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
Dependent claims 2-5 are rejected as failing to comply with the written description requirement for failing to remedy the deficiencies of parent claim 1.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As per claim 1, the limitation "controller configured to store" invokes pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the claims included in the disclosure states the claimed function of storing is performed by a "database" [Specification, para 0074]. There is no disclose of any particular structure, either explicitly or inherently, to perform the storing. The use of the term "database" is not adequate structure for performing the storing because it does not describe a particular structure for performing the function. As would be recognized by those of ordinary skill in the art, the term "database" refers to storing information and can be performed in any number of ways in hardware, software, or a combination of the two [Specification, para 0078-0080]. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which storing or database structure(s) perform(s) the claimed function.
Dependent claims 2-5 are rejected as being indefinite for failing to remedy the deficiencies of parent claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
	
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Adams et al. (US 20070073810 A1) in Scott et al. (US 20120101818 A1).

As to claim 1, Adams discloses a terminal [para 0025, device], comprising:
a … screen display to display a main screen comprising messages associated with a determined user [Fig. 4A, para 0034, 0037, 0039, display screen displays graphical user interface (read: main screen) including email thread (read: messages) with recipient Fox (read: determined user)], the messages comprising a sent message transmitted … to the determined user [Fig. 4A, para 0028, 0038-0040, 0043, thread includes previously sent email to previous recipient Fox] or a received message received from the determined user to the terminal [Fig. 4A, para 0036, 0039-0040, thread includes received message from sender Fox and stored in device];
a … panel of the … screen display to receive a first input signal with respect to one of the messages [Fig. 4B, para 0024-0025, 0040-0041, display receives prompt from input device (read: first input signal) to display menu associated with displayed message]; and
a controller [para 0026-0028, memory stores software executed by microprocessor] configured to store information related to the one of the messages with respect to the first input signal [para 0040-0041, device extracts information from displayed message in response to selecting menu item], wherein the one of the messages with respect to the first input signal is disappeared from the main screen after storing the information related to the one of the messages [Figs. 4B-5A, para 0040-0042, device generates new interface with extracted message information in response to selecting menu item, note device screen changing to new interface from screen displaying message removes message interface from screen and falls under the broadest reasonable interpretation of disappearing"].
However, Adams does not specifically disclose wherein "a … screen display" is "a touch screen display", a sent message is transmitted from the terminal to the determined user, and "a … panel of the … screen display" is "a touch panel of the touch screen display".
Scott discloses a touch screen display [Figs. 1a-1c, para 0028-0029, touch-sensitive display], a sent message is transmitted from the terminal to the determined user [Fig. 1b, para 0030, 0033, 0035, sent message includes message transmitted from device to correspondent], and a touch panel of the touch screen display [Figs. 1a-1c, para 0028-0029, display includes touch screen].
Adams and Scott are analogous art to the claimed invention being from a similar field of endeavor of messaging terminals.  Thus, it would have been obvious to a person of ordinary skill in the art, having the teachings of Adams and Scott before him at the time the invention was made, to modify the terminal screen and sent messages as disclosed by Adams with the touch functionality and messages sent from a specific terminal as disclosed by Scott with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Adams as described above to facilitate user input by receiving information through various input interfaces and facilitate user communication by responding to a message with the device where the message was received.

As to claim 2, Adams discloses the terminal of claim 1,
wherein the … panel of the … screen display receives a second input signal to select an application to be linked from a menu of a plurality of applications [Figs. 4B-5B, para 0028, 0032, 0040-0041, display receives selection from input device (read: second input signal), note the limitation "to select an application to be linked from a menu of a plurality of applications" is not being given patentable weight as the term "to" suggests or makes optional and does not require the step to be performed as the limitation is an intended result of the "input signal" as recited in the claim; however, also note menu includes at least Schedule and Open functionality (read: plurality of applications, note broadest reasonable interpretation of application includes any software performing a task) and selection of menu item generates (read: links) scheduling interface from messaging application], and
wherein the controller receives the second input signal to link the application [para 0024, 0027-0028, processor processes received signal from input device, note the limitation "to link the application" is not being given patentable weight as the term "to" suggests or makes optional and does not require the step to be performed as the limitation is an intended result of the "input signal" as recited in the claim; however, also note selection of menu item generates (read: links) scheduling interface from messaging application].
However, Adams does not specifically disclose wherein "the … panel of the … screen display" is "the touch panel of the touch screen display".
Scott discloses the touch panel of the touch screen display [Figs. 1a-1c, para 0028-0029, display includes touch screen].
Adams and Scott are analogous art to the claimed invention being from a similar field of endeavor of messaging terminals.  Thus, it would have been obvious to a person of ordinary skill in the art, having the teachings of Adams and Scott before him at the time the invention was made, to modify the display screen and panel as disclosed by Adams with the touch screen and touch panel as disclosed by Scott with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Adams as described above to facilitate user input by receiving information through various input interfaces.

As to claim 3, Adams discloses the terminal according to claim 2, wherein the plurality of applications include in the menu comprises at least one of a schedule application, a calendar application [Figs. 4B, 5A, 6, para 0035, 0040-0041, 0052, menu includes at least scheduling and calendar application functionality, note strikethrough indicates non-selected alternatives], 

As to claim 4, Adams discloses the terminal according to claim 2, wherein the menu displaying the plurality of applications is displayed on a first side of the … screen display [Fig. 4B, para 0040, menu including plurality of application functionality is displayed on right side of display screen].
However, Adams does not specifically disclose wherein "the … screen display" is "the touch screen display".
Scott discloses the touch screen display [Figs. 1a-1c, para 0028-0029, touch-sensitive display].
Adams and Scott are analogous art to the claimed invention being from a similar field of endeavor of messaging terminals.  Thus, it would have been obvious to a person of ordinary skill in the art, having the teachings of Adams and Scott before him at the time the invention was made, to modify the screen as disclosed by Adams with the touch screen as disclosed by Scott with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Adams as described above to facilitate user input by receiving information through various input interfaces.

As to claim 5, Adams discloses the terminal according to claim 2, wherein the menu displaying the plurality of applications is pop-up [Fig. 4B, para 0040, menu including plurality of application functionality is displayed on display screen and overlapping (read: pop-up) message text].

As to claim 6, Adams discloses a method, comprising:
displaying a main screen comprising messages associated with a determined user [Fig. 4A, para 0034, 0037, 0039, display screen displays graphical user interface (read: main screen) including email thread (read: messages) with recipient Fox (read: determined user)], the messages comprising a sent message … to the determined user [Fig. 4A, para 0028, 0038-0040, 0043, thread includes previously sent email to previous recipient Fox] or a received message received from the determined user to the terminal [Fig. 4A, para 0036, 0039-0040, thread includes received message from sender Fox and stored in device];
receiving a first input signal with respect to one of the messages [Fig. 4B, para 0024-0025, 0040-0041, display receives prompt from input device (read: first input signal) to display menu associated with displayed message]; and
linking to an application configured to store information related to the one of the messages with respect to the first input signal [Figs. 4B-5B, para 0040-0041, device screen generates new event interface (read: application) from (read: links) screen displaying message; note the limitation "to store information related to the one of the messages with respect to the first input signal" is not being given patentable weight as the term "to" suggests or makes optional and does not require the step to be performed as the limitation is an intended result of the "application" as recited in the claim (see MPEP 2111.04); however, also note event interface is populated with information extracted (read: stored) from displayed message in response to selection of prompted menu], wherein the one of the messages with respect to the first input signal is disappeared from the main screen after storing the information related to the one of the messages [Figs. 4B-5A, para 0040-0042, device generates new interface with extracted message information in response to selecting menu item, note device screen changing to new interface from screen displaying message removes message interface from screen and falls under the broadest reasonable interpretation of disappearing"].
However, Adams does not specifically disclose a sent message transmitted from a terminal to the determined user.
Scott discloses a sent message transmitted from a terminal to the determined user [Fig. 1b, para 0030, 0033, 0035, sent message includes message transmitted from device to correspondent].
Adams and Scott are analogous art to the claimed invention being from a similar field of endeavor of messaging terminals.  Thus, it would have been obvious to a person of ordinary skill in the art, having the teachings of Adams and Scott before him at the time the invention was made, to modify the sent message as disclosed by Adams with the message sent from a specific terminal as disclosed by Scott with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Adams as described above to facilitate user communication by responding to a message with the device where the message was received.

As to claim 7, Adams discloses the method according to claim 6, further comprising: receiving a second input signal to select the application to be linked from a menu of a plurality of applications, wherein the application is linked based on the second input signal [Figs. 4B-5B, para 0024, 0027-0028, 0032, 0040-0041, processor processes received signal from input device selecting item (read: second input signal) from menu including at least Schedule and Open functionality (read: plurality of applications, note broadest reasonable interpretation of application includes any software performing a task), where selection of menu item generates (read: links) scheduling interface from messaging application].

As to claims 8-10, Adams and Scott, combined at least for the reasons above, disclose the method according to claim 7 comprising limitations substantially similar to those recited in claims 3-5, respectively, and are rejected under similar rationale.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA HUYNH whose telephone number is (571)272-5240. The examiner can normally be reached M-F between 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA HUYNH/Examiner, Art Unit 2145